Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00374-CV

                                        Amber WRAY,
                                          Appellant

                                               v.

                                      Jonathon A. PAPP,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-12563
                      Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and the cause is REMANDED for a new hearing. Costs of this appeal are taxed against Appellee
Jonathon A. Papp.

       SIGNED May 21, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice